Citation Nr: 1524974	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the lumbar spine (back condition), to include as secondary to talipes equinovarus, left foot with erosion of navicular and decreased dorsiflexion (left foot condition), a bilateral knee condition, and left Achilles tendinopathy (left Achilles condition). 

2. Entitlement to service connection for left hip bursitis, to include as secondary to service-connected left foot condition, left Achilles condition, and bilateral knee condition. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1983 to January 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim of service connection for a left hip condition, back condition and TDIU.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on March 10, 2015, at the RO. A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a left hip condition and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the issue regarding a TDIU have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, in a March 2015 statement, requested to withdraw of his claim for a TDIU. This request was also requested on the Veteran's behalf by his representative during the March 2015 Board hearing before the undersigned VLJ. Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue. Accordingly, the Board does not have jurisdiction to review the claim for entitlement to a TDIU and it is dismissed.


ORDER

Entitlement to a TDIU is dismissed. 



REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims of service connection for a left hip condition and back condition. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board notes that the Veteran was afforded two VA Compensation and Pension (C&P) examinations for his claimed back and left hip conditions in November 2008 and April 2013. However, the Board finds that both examinations are inadequate for rating purposes, and additional addendum opinion and/or examination must be obtained. With regards to the November 2008 examination, the Board notes that the examiner explicitly noted that he could not arrive at any conclusion regarding any nexus or etiology of the Veteran's back and hip conditions without resorting to mere speculation. Indeed, the examiner failed to provide any conclusory statement or opinions with regards to any of the Veteran's claimed conditions. Such conclusions, or there in lack of, are of little to no probative value to the VA in determining a valid nexus to establish service connection. 

Likewise, the Board finds the April 2013 examination to be equally inadequate with regards to its nexus opinion. During this examination, while the examiner offered a negative nexus opinion with regards to any direct or secondary causation of the Veteran's left hip and back conditions, and his military service, to include secondary to his service-connected foot condition, the examiner failed to provide any opinion/conclusion with regards to aggravation or the Veteran's other service-connected conditions. The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

While the VA examiner provided a nexus opinion regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's left hip and/or back conditions were aggravated by the Veteran's other service-connected conditions. See Allen v. Brown, 7 Vet. App. at 448. As noted above, conditions that are aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. As the examiner in the April 2013 examination only stated that the Veteran's hip and back conditions were not the result of his service-connected foot condition, no conclusion regarding aggravation was noted.  

Furthermore, the Board notes that the examiner failed to provide any analysis with regards to the Veteran's hip and back condition as they relate to his service-connected left Achilles condition and bilateral knee conditions. In the same April 2013 C&P examination in question, the examiner found that both left Achilles and knee conditions were related to/aggravated by the Veteran's foot condition. Subsequently, in a Decision Review Officer (DRO) rating decision in March 2014, the Veteran was granted service connection for his claim for left Achilles and left knee condition, as secondary to his already service-connected left foot condition.

Since that decision, however, the VA has not afforded the Veteran with any additional examination regarding his remaining claims on appeal to evaluate if his claimed hip and back conditions are related to any of his newly service-connected conditions. As such, the March 2014 decision further renders any previous examinations inadequate as they no longer reflect the full inquiry at hand to establish service connection. Therefore, an addendum medical opinion and/or examination is required to assess whether the Veteran's claimed hip and back conditions are caused/aggravated by his military service or any of his service-connected conditions, to include his knee condition and left Achilles condition. 

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any Vocational Rehabilitation records that are available for the Veteran.  

2. The RO will also ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed left hip condition and his back condition that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

3. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

4. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the claimed hip and back condition, to include as secondary to ALL the Veteran's service-connected disabilities, and addressing whether it is at least as likely as not that the Veteran's disabilities are related to/caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected disabilities, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

5. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


